DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 21 May 2020 in reference to application 16/766,236.  Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (US PAP 2014/0243048) in view of Karimi-Cherkandi et al. (US PAP 20140379343).

Consider claim 1, Kwan teaches a method of denoising a voice signal (abstract), comprising: 
filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input 
Kwan does not specifically teach 
obtaining a sample signal matching the first voice signal from a voice signal sample library; and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal.
In the same field of noise filtering, Karimi-Cherkandi teaches 
obtaining a sample signal matching the first voice signal from a voice signal sample library (0038, retrieving voice profiles); and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal (0037, filtering noise to improving clarity based on voice profile).
Therefore it would have been obvious to add voice characteristic based noise reduction as taught by Karimi-Cherkandi in the dual input system of Kwan in order to more optimally filter noise from the speech signal Karimi-Cherkandi 0023, 0003).

Consider claim 6, Kwan teaches the method according to claim 1, wherein prior to the filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal, the method further comprising: 24

collecting the interference signal through a second microphone outside the first specified distance and within a second specified distance from the sound source (0018, background microphone, 0026, may be located further away on device); and 
wherein the second specified distance is greater than the first specified distance (background microphone may be located further away than primary microphone 0026.).

Consider claim 7, Kwon teaches the method according to claim 1, wherein the filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal to obtain a first voice signal, comprises: 
filtering out environmental noise signal in the original input signal by adopting a least mean square algorithm according to the interference signal related to the environmental noise signal in the original input signal to obtain the first voice signal (Kwan, 0019-20, least mean square based noise estimation).

Consider claim 8, Kwan teaches An electronic device (abstract), comprising: 
a processor (0022) and 
a memory connected to the processor (0022, memory); 
the memory is used to store one or more computer instructions (0022, application); and 

filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal to obtain a first voice signal (0018, filtering noise out of primary signal based on reference signal).
Kwan does not specifically teach 
obtaining a sample signal matching the first voice signal from a voice signal sample library; and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal.
In the same field of noise filtering, Karimi-Cherkandi teaches 
obtaining a sample signal matching the first voice signal from a voice signal sample library (0038, retrieving voice profiles); and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal (0037, filtering noise to improving clarity based on voice profile).
Therefore it would have been obvious to add voice characteristic based noise reduction as taught by Karimi-Cherkandi in the dual input system of Kwan in order to more optimally filter noise from the speech signal Karimi-Cherkandi 0023, 0003).

Claims 2-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Karimi-Cherkandi as applied to claim 1 above, and further in view of Bradley et al. (2017/0294185).

Consider claim 2, Kwan and Karimi-Cherkandi teach the method according to claim 1, but does not specifically teach wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 	
performing voiceprint recognition on the first voice signal, to obtain a spectrum feature of the first voice signal; 
calculating a similarity between the spectrum feature of the first voice signal and a spectrum feature of each sample signal stored in the voice signal sample library; and 
taking a sample signal with the highest similarity to the spectrum feature of first voice signal as the sample signal matching the first voice signal.
In the same field of speaker voiceprint processing, Bradley teaches wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 	
performing voiceprint recognition on the first voice signal, to obtain a spectrum feature of the first voice signal (0027, obtaining spectrums of input voice signal); 
calculating a similarity between the spectrum feature of the first voice signal and a spectrum feature of each sample signal stored in the voice signal sample library (0029, calculating similarity scores with models, such as user models); and 
taking a sample signal with the highest similarity to the spectrum feature of first voice signal as the sample signal matching the first voice signal (0029, determining speech belongs to particular user).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use speaker recognition as taught by Bradley in the system of Kwan 

Consider claim 3, Bradley teaches the method according to claim 2, wherein the performing voiceprint recognition on the first voice signal, to obtain a spectrum feature of the first voice signal, comprises: 
performing windowing on the first voice signal to obtain at least one frame of voice signal (0027, windowing); 
performing Fourier transform on the at least one frame of voice signal to obtain at least one frame of frequency domain signal (0027, transformation to frequency domain, 0034, FFT for example); and 
extracting a spectrum feature of the at least one frame of frequency domain signal to obtain the spectrum feature of the first voice signal (0027-28 generating spectral representations of speech).

Consider claim 4, Bradley teaches the method according to claim 3, wherein the extracting a spectrum feature of the at least one frame of frequency domain signal to obtain the spectrum feature of the first voice signal, comprises: 
selecting one frame of frequency domain signal from the at least one frame of frequency domain signal as a first frequency domain signal (0027, frequency transform slices); 

taking the grayscale value corresponding to each frequency in the first frequency domain signal as the spectrum feature of the first voice signal (0027 grayscale representation of spectral time features).

Consider claim 5, Kwan and Karimi-Cherkandi teach the method of claim 3, wherein the filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal, comprises: 
calculating other noise value in each frame frequency domain signal by adopting a least mean square algorithm according to the sample signal matching the first voice signal (Kwan, 0019-20, least mean square based noise estimation, in combination with Karimi-Cherkandi, noise cancelation also performed based on store speaker voice characteristics, 0029); 
subtracting other noise value in each frame frequency domain signal from each frame frequency domain signal to obtain an effective frequency domain signal of each frame (Kwan 0020, subtracting noise estimate from mixed signal); 
performing inverse Fourier transform on the effective frequency domain signal of each frame to obtain an effective time domain signal of each frame (0020, IFFT); and 
combining the effective time domain signal of each frame in sequence to obtain the effective voice signal (0020, reconstructed time domain signal).

Claim 9 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 10 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denny et al (US PAP 2006/0282264) also teaches filtering speech signals for noise based on voice characteristics of the speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655                                                                                                                                                                                             

DOUGLAS GODBOLD
Examiner
Art Unit 2655